UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-7608



ROBERT LEWIS JOHNSON,

                                             Plaintiff - Appellant,

         versus

STATE OF SOUTH CAROLINA; RICHLAND COUNTY;
RICHARD A. HARPOOTLIAN, Solicitor, 5th Judi-
cial Circuit; RICHLAND COUNTY SHERIFF'S DE-
PARTMENT; UNION DEPARTMENT OF PUBLIC SAFETY;
ALLEN SLOAN, Sheriff of Richland County; JIM
PALMER; ELIZABETH HANCOCK; BEAU MOORE,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-3009-6-3-AK)

Submitted:   March 21, 1996                 Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Lewis Johnson, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Johnson v. South
Carolina, No. CA-95-3009-6-3AK (D.S.C. Oct. 5, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2